Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.   Claims 1-20 are pending.   The newly amended features, where relevant, necessitate new ground(s) of rejections.
 Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
On pages 8 of the Remarks, the Applicants argue “John teaches discarding the "irrelevant" features, not incorporating them into the decision forest analysis. For example, John appears to be primarily concerned with eliminating irrelevant features from the analysis, rather than including them. According to John, a "heuristic search may lead to induced concepts which depend on irrelevant features ... that hurt overall accuracy." (John p. 121, col. 2).  The Examiner seeks to cure this teaching away in John by citing Saxe for combining related and unrelated features. The Applicant expressly does not take a position on whether Saxe teaches this, but points out that Saxe at best applies to a single decision tree, not to a decision forest as claimed. Thus, 
In response, the Examiner respectfully disagrees and submits that John discloses the definitions used in the machine learning do not adequately partition the features into useful categories of relevance and presents definitions for irrelevance and for two degrees of relevance to learn the behavior of previous subset selection algorithms and to help defining the subset of features that should be sought.  John discloses the irrelevant features are included in analysis for accuracy prediction (FIG. 3).  John’s mere disclosures of “Since induction of minimal structures is NP-hard in many cases (Hancock 1989; Blum & Rivest 1992), algorithms usually conduct a heuristic search in the space of possible hypotheses.  This heuristic search may lead to induced concepts which depend on irrelevant features, or in some cases relevant features that hurt the overall accuracy” does not constitute a teaching away.  Whether John concerned with eliminating irrelevant features from the analysis or not, John’s results show that the prediction accuracy did not improve significantly compared to the previous subset selection algorithms, and the only advantage is that the generated trees induced by ID3 and C4.5 are generally smaller (page 127, section 6).  As such, John at least discloses irrelevant features are included in constructed decision trees for analysis for prediction accuracy.   Saxe discloses generating malware signatures based on the frequency of the data feature in the collections of files and classifying a target file as malware when the target file meets one or more criterion of the malware signatures.  Saxe further discloses the signature generation module includes one or more data .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are anticipated by the limitations recited in claims 1-20 of the U.S. Patent No. 10,296,742.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (Mohammed S. Alam and Son T. Vuong, “Random Forest Classification for Detecting Android”, Department of Computer Science, University of British Columbia, 2013 IEEE International Conference on Green Computing and Communications and IEEE Internet of Things and IEEE Cyber Physical and Social Computing, 2013, pages 663-669, hereinafter Alam) in view of John et al. (“Irrelevant Features and the Subset .
Regarding claim 1. Alam discloses a computing apparatus, comprising: 
a processor (page 666, section C. Hardware); and 
a memory (page 666, section C. Hardware) having encoded therein executable instructions to instruct the processor to construct and analyze a decision forest, including instructions to: 
divide a file-under-analysis into a plurality of features (page 664, section A. Android Feature Collection, page 665, section III-A Dataset Description); 
build a plurality of categories from the plurality of features, including at least a first category of related features (page 664, section B. Random Forest, page 666, Table I), and a second category of unrelated features; 
construct a first decision tree from the first category of features (page 664, section B. Random Forest, page 666, col. 1 & Table I; i.e. generating decision trees at least from the categories and features defined in the Table I);
construct a second decision tree (page 664, section B. Random Forest) from the second category of features.
Alam does not explicitly disclose the categories including a second category of unrelated features; construct the second decision tree from the second category of features; aggregate the first and second decision trees into a decision forest; analyze the decision forest, accounting for both the related features and unrelated features; and determine from the analysis that the file-under-analysis has malware content.
st paragraph, page 126, column 1); analyze the decision forest, accounting for both the related features and unrelated features (pages 122-123, Section 2 “Defining Relevance”, Figure 1; page 125, section 4, 1st paragraph, page 126, column 1).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate John’s teaching into Alam in order to improve the accuracy of prediction (Alam, Abstract, section 1).
Saxe discloses analyze the decision tree, accounting for both the related features and unrelated features (col. 8, lines 40-67, col. 9, lines 1-29); and determine from the analysis that the file-under-analysis has malware content (col. 8, lines 40-67, col. 9, lines 1-29).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Saxe’s teaching into Alam in view of John in order to provide improved malware signature construction based on plurality of features from plurality of files to identify a diversity of malware without increasing cost (Saxe, col. 9, lines 1-29).
Regarding claim 2, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein determining that the file-under-analysis has malware 
Regarding claim 3, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein building the plurality of categories comprises identifying a relationship between a plurality of features of the file, and identifying one or more categories for the features based on the identified relationship (Alam, page 666, Table I; John, pages 122-123, Figure 1, section 2-Defining Relevance; Saxe, col. 8, lines 40-67, col. 9, lines 1-29).
Regarding claim 4, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein building the plurality of categories comprises categorizing related features into a common category to define a category of related features (Alam, page 666, Table I; John, pages 122-123, Figure 1, section 2-Definign Relevance; Saxe, col. 9, lines 1-29).
Regarding claim 5, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein building the plurality of categories comprises categorizing unrelated features into a single unrelated features category (John, pages 122-123, Figure 1, section 2-Definign Relevance; Saxe, col. 9, lines 1-29).
Regarding claim 6, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein building the plurality of categories comprises associating each of the plurality of features with one or more categories (Alam, page 666, Table I).
Regarding claim 7, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein constructing the first decision tree comprises augmenting the first decision tree with a feature from the second category of unrelated features 
Regarding claim 8, Alam in view of John and Saxe discloses the computing apparatus of claim 1, wherein building the plurality of categories comprises augmenting one or more predefined categories with one or more features of the file (Alam, page 666, section D. Results; i.e. running tests for number of tress with feature combination; John, pages 122-123, Figure 1).
Regarding claim 9, Alam discloses one or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to instruct a processor to: 
receive a file (page 664, section A. Android Feature Collection, page 665, section III-A Dataset Description); 
extract from the file a plurality of features (page 664, section A. Android Feature Collection, page 665, section III-A Dataset Description); 
build a plurality of categories from the plurality of features, comprising grouping related features into at least one or more related categories (page 664, section B. Random Forest, page 666, Table I), and identifying unrelated features for inclusion in at least one or more categories of unrelated features; 
construct a first decision tree from the at least one or more related categories (page 664, section B. Random Forest, page 666, col. 1 & Table I); 
construct a second decision tree (page 664, section B. Random Forest, page 666, Table I) from the at least one or more categories of unrelated features.

However, John discloses identifying unrelated features for inclusion in at least one or more categories of unrelated features (pages 122-123, Section 2 “Defining Relevance”, Figure 1); construct a second decision tree from the at least one or more categories of unrelated features (pages 122-123, Section 2 “Defining Relevance”, Figure 1); construct a decision forest from the first and second decision trees (pages 122-123, Section 2 “Defining Relevance”, Figure 1; page 125, section 4, 1st paragraph, page 126, column 1); inspect the decision forest, comprising an analysis of both the related and unrelated categories (pages 122-123, Section 2 “Defining Relevance”, Figure 1; page 125, section 4, 1st paragraph, page 126, column 1).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate John’s teaching into Alam in order to improve the accuracy of prediction (Alam, Abstract, section 1).
Saxe discloses inspect decision tree, comprising an analysis of both the related and unrelated categories (col. 8, lines 40-67, col. 9, lines 1-29); and based on the analysis, identify malware content in the file (col. 8, lines 40-67, col. 9, lines 1-29).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Saxe’s teaching into Alam in 
Regarding claim 10, see claim 3 above for the same reasons of rejections.
Regarding claim 11, see claim 4 above for the same reasons of rejections.
Regarding claim 12, see claim 5 above for the same reasons of rejections.
Regarding claim 13, see claim 6 above for the same reasons of rejections.
Regarding claim 14, see claim 7 above for the same reasons of rejections.
Regarding claim 15, see claim 8 above for the same reasons of rejections.
Regarding 16, Alam discloses a computer-implemented method of using decision forest compilation to identify malicious files, comprising: 
identifying a file for analysis (page 664, section A. Android Feature Collection, page 665, section III-A Dataset Description); 
extracting a plurality of features from the file (page 664, section A. Android Feature Collection, page 665, section III-A Dataset Description); 
synthesizing a plurality of categories from the plurality of features, comprising grouping related features into at least a first category of related features (page 664, section B. Random Forest, page 666, Table I), and assigning unrelated features to a second unrelated category; 
constructing at least a first decision tree from the first category of related features (page 664, section B. Random Forest, page 666, Table I); 
constructing a second decision tree (page 664, section B. Random Forest, page 666, Table I) from the unrelated features;

initiating at least one of the first related decision tree and the second unrelated decision tree to determine, based on the feature-wise analysis, whether the file includes malware content.
Alam does not explicitly disclose assigning unrelated features to a second unrelated category; constructing the second unrelated decision tree from the unrelated features; aggregating the first and second decision trees into a decision forest; performing a feature-wise analysis on the decision forest, accounting for both the related features and unrelated features; and initiating at least one of the first related decision tree and the second unrelated decision tree to determine, based on the feature-wise analysis, whether the file includes malware content.
However, John discloses the categories including a second category of unrelated features (pages 122-123, Section 2 “Defining Relevance”, Figure 1); constructing the second unrelated decision tree from the unrelated features (pages 122-123, Section 2 “Defining Relevance”, Figure 1);  aggregating the first and second decision trees into a decision forest (pages 122-123, Section 2 “Defining Relevance”, Figure 1; page 125, section 4, 1st paragraph, page 126, column 1); performing a feature-wise analysis on the decision forest, accounting for both the related features and unrelated features (pages 122-123, Section 2 “Defining Relevance”, Figure 1; page 125, section 4, 1st paragraph, page 126, column 1).

Saxe discloses performing a feature-wise analysis on the decision tree, accounting for both the related features and unrelated features (col. 8, lines 40-67, col. 9, lines 1-29); and initiating at least one of the first related decision tree and the second unrelated decision tree to determine, based on the feature-wise analysis, whether the file includes malware content (col. 8, lines 40-67, col. 9, lines 1-29).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Saxe’s teaching into Alam in view of John in order to provide improved malware signature construction based on plurality of features from plurality of files to identify a diversity of malware without increasing cost (Saxe, col. 9, lines 1-29).
Regarding claim 17, Alam in view of John and Saxe discloses the method of claim 16, wherein synthesizing the plurality of categories comprises identifying a relationship between a plurality of features of the file, and identifying one or more categories for the features based on the identified relationship (Alam, page 666, Table I; John, pages 122-123, Figure 1, section 2-Defining Relevance).
Regarding claim 18, Alam in view of John and Saxe discloses the method of claim 16, wherein synthesizing the plurality of categories comprises categorizing related features into a common category to define a category of related features (Alam, page 666, Table I; John, pages 122-123, Figure 1, section 2-Defining Relevance).

Regarding claim 20, Alam in view of John and Saxe discloses the method of claim 16, wherein synthesizing the plurality of categories comprises associating each of the plurality of features with one or more categories (Alam, page 666, Table I; Saxe, col. 9, lines 1-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435